Dismissed and Memorandum Opinion filed August 27,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00175-CV
____________
 
SUSAN SMITH, Appellant
 
V.
 
ARTISAN, INC., Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-53477
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 21, 2008. 
On May 14, 2009, this court ordered the parties to mediate this case.  On July
10, 2009, appellant notified this court that the case had settled and a motion
to dismiss would be filed when the final settlement documents were completed. 
On August 21, 2009, the parties filed a joint motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.